            08-01740-dsj      Doc 16 Filed 03/01/21 Entered 03/01/21 16:06:40                   Case
                                   Reassignment Notice Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                              One Bowling Green
                                           New York, NY 10004−1408


IN RE: BUCHWALD CAPITAL ADVISORS LLC, AS                  CASE NO.: 08−01740−dsj
TRUSTEE OF THE M v. Tara Jewels Export Pvt. Ltd.

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 0




                                NOTICE OF CASE REASSIGNMENT



The above referenced case was reassigned to Judge David S Jones on March 1, 2021 for administration. Please style
all future captions with the appropriate judicial suffix (dsj ).



Dated: March 1, 2021                                       Vito Genna
                                                           Clerk of the Court
